Citation Nr: 0607727	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from October 1971 to October 
1973 and from May 1975 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the VA 
Regional Office (RO) in Phoenix, Arizona, that denied the 
above claim.  This matter was previously before the Board in 
September 2002, when additional development was requested 
through the former Case Development Unit of the Board.  The 
matter was thereafter remanded by the Board in November 2003 
and again in October 2004.  It has been returned to the Board 
for appellate review.  


FINDING OF FACT

The veteran's service-connected disabilities, in and of 
themselves, render him unable to work.


CONCLUSION OF LAW

The criteria for a TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Given the 
determination reached in this decision, the Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this primary 
TDIU issue at present without detriment to the due process 
rights of the veteran.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined.  38 C.F.R. § 4.16(a).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).

The Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran is currently service connected for migraine 
headaches rated as 50 percent disabling, residuals of left 
inguinal herniorrhaphy with status post left hydrocele and 
persistent pain, rated as 30 percent disabling, and 
sinusitis, rated as noncompensable under VA's Schedule for 
Rating Disabilities, at all times relevant to this decision.  
The combined rating is 70 percent.  He filed his claim for 
TDIU in March 1995.

The veteran has asserted that he has not worked since 1993 
due to his service-connected disabilities.  He has stated 
that the combination of the effects of the severe migraines 
and the hernia residuals, and the effects of the medication 
for the pain and symptoms of these problems, have made it 
difficult to hold a steady job in a reliable fashion.  Prior 
to 1993, he had his own business and worked in nuclear 
engineering and radiation safety.  After multiple left hernia 
operations in service, he had VA surgeries and developed 
postoperative infection.  He takes 5 to 6 Percocet a day for 
the residual pain.  His last surgery was in 1993.

Recent examinations conducted in conjunction with the Board 
remands contain findings consistent with the veteran's 
assertions that the limitations produced by his combination 
of service-connected disabilities render him unemployable.  
In an August 2005 genitourinary examination report, the 
examiner noted that the veteran was limited to walking no 
more than 3 blocks with a cane in his right hand.  Due to his 
need for narcotics to diminish pain related to his hernia 
residuals, he has a very difficult time driving and avoids it 
except in extreme emergencies.  Although he remained able to 
perform activities of daily living, he reported having to lay 
down and take medication daily in order to alleviate the 
migraines or groin pain.  The examiner, who had reviewed the 
claims folder, felt that the veteran's ability to secure 
substantial gainful activity was affected by the hernia 
residuals and the migraines.  

In August 2005, a neurological examination was also 
conducted.  The examiner noted that he had also examined the 
veteran in March 2003 and June 2004.  He stated that the 
veteran's migraines were virtually daily in nature.  The 
veteran has to go to a dark room and sleep to make them 
better.  He also takes Imitrex twice per month.  The Percocet 
reportedly dulled the pain of the migraines.  

No examination has directly addressed whether the service-
connected disabilities together would or would not impact the 
veteran's ability to be gainfully employed.  Nonetheless, as 
demonstrated during the genitourinary and neurological 
examinations conducted in 2005, and consistent with previous 
examinations in 2003 and 2004, as well as treatment records 
dated since the filing of this claim, the veteran's service-
connected migraines and hernia residuals have a profound 
effect on his ability to get through the day.  He has a 
partial college education and specialized training in the 
field of nuclear power plant operations, and a history of 
employment in his chosen field.  It is reasonable to infer 
that his service-connected disabilities seriously compromise 
his ability to obtain and sustain employment.

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and 
such a determination by VA must exclude the effect of any 
disability not awarded service connection.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  In this case, examiners 
have indicated that the veteran's migraine headaches and 
hernia residuals are of a severe nature and they cause severe 
daily limitations.  The credible statements of the veteran 
are consistent with the service-connected disabilities and 
indicate that these service-connected problems have prevented 
him from working.  Resolving all doubt regarding the 
veteran's ability to function in a work setting in his favor, 
the Board finds that his service-connected disabilities have 
prevented him from obtaining and/or maintaining substantially 
gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 
4.3, 4.16(b) (It is the established policy of the Department 
of Veterans Affairs that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service- connected disabilities shall be rated 
totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, a grant of TDIU is warranted.


ORDER

A TDIU is granted, subject to pertinent regulatory criteria 
relating to the payment of monetary awards.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


